Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 1/11/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 11/14/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1 is objected to because of the following informalities:  claim 1 3rd limitation recite “ta fluid nucleation process” but should read “a fluid nucleation process.”  
Claim 2 recites “removable connectable an back-flow pipe” but should read “removable connectable to a back-flow pipe.”
Claim 7 recites “tube has a diameter ranges” but should read “tube has a diameter range.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the housing" in 2nd limitation.  There is insufficient antecedent basis for this limitation in the claim. It is noted that there is antecedent basis for “the cylindrical housing.” Claim terminology should be consistent throughout the claims.
Claim 1 recites the limitation "the fluid" in 2nd limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 3rd limitation recite “cylindrical housing” in its last line. The first limitation recites “a cylindrical housing.” It is unclear if the “cylindrical housing” of the last line of the 3rd limitation is the same or different from the cylindrical housing of the first limitation. It will be assumed that for the purposes of examination, the last line of the 3rd limitation reads “the cylindrical housing.”
Claim 2 recites the limitation "the device."  There is insufficient antecedent basis for this limitation in the claim. It is noted that there is antecedent basis for “the purification device.” Claim terminology should be consistent throughout the claims.
Claim 3 recites “the first connection member at the inlet” and “the second connection member at the outlet.” There is a lack of antecedent basis for the first and second connection members being located as claimed. 
Claim 5 recites the limitation "the plurality of orifices."  There is insufficient antecedent basis for this limitation in the claim.
The term “about” in claims 5, 7, 8, and 9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, it is unclear the metes and bounds of the term about. For example, would 0.4 be considered about 0.5 inches while 0.37 would not?
Claim 10 recites the limitation "the cylindrical tubes."  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is considered to be Buchanan (US 5,695,644), which teaches a cylindrical housing with tubes/conduits located inside the cylindrical housing. The tubes exits and entrances are at an angle thereby causing a turbulence area (Figs. 1-2). However, Buchanan fails to teach the device having a plurality of tubes, a copper cathode, a nozzle, and the diffuser as claimed. No prior art was found that would obviate the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER KEYWORTH/Primary Examiner, Art Unit 1777